Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
 

Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  CONNECTOR GROUNDED TO CASING THROUGH A PLURALITY OF GROUNDING CONTACT POINTS
If the applicant disagrees with the suggested title, the applicant can submit a new title as long as it complies with 37 C.F.R. 1.72 (see MPEP 606).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. US 20190067877 A1 in view of Lambie et al. US 7704098 B2.
	In reference to claim  1, Hayasaka teaches a shielding shell (30; fig. 1) used for a connector (shown in figure 3) to be installed on a casing (C; fig. 3) of a device, comprising: a shell cylinder (shape of 30); a spring piece; and a screw portion (33b; fig. 3), wherein the spring piece includes a contact point to contact the casing, at an end thereof, the spring piece is configured to maintain the contact between the contact point and the casing due to elasticity of the spring, the screw portion includes a mounting portion (50; fig. 4) to be mounted on the casing (see fig. 4), and the mounting portion is configured to contact the casing via a contact surface (surface of 50.  See [0056], lines 1-7) facing the casing (surface of 50.  See [0056], lines 1-7) facing the casing (i.e. the contact surface of 50 abuts the casing.  See fig 4) upon the connector being installed on the casing by means of the mounting portion.
	However Hayasaka does not teach a spring piece, wherein the spring piece includes a contact point to contact the casing, at an end thereof, the spring piece is configured to maintain the contact between the contact point and the casing due to elasticity of the spring.
(surface of 108) to contact the casing (see fig. 108; fig. 4A), at an end thereof, the spring piece is configured to maintain the contact between the contact point and the casing due to elasticity of the spring.  Using the teaching Lambie to modify Hayasaka to arrive at the result of claim 1 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Lambie, as taught by Lambie col. 1, lines 61-63, in order to provide additional grounding pathways to provide extra EMI shielding.
 	In reference to claim  2, Hayasaka substantially teaches the invention as claimed.
	However Hayasaka does not teach wherein the shielding shell includes a plurality of the spring pieces, and each of the spring pieces extends in a longitudinal direction from an end of the shell cylinder.
	Lambie teaches the shielding shell (104) includes a plurality of the spring pieces (108).   Using the teachings of Lambie to modify Hayasaka to arrive at the results of claim 2 is seen as an obvious modification.  Further in regards to each of the spring pieces extends in a longitudinal direction from an end of the shell cylinder, this is seen as an obvious modification in order to adequately space the plurality of spring pieces on the shield body to achieve extra grounding paths between the shielding shell and the casing.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Lambie, as taught by Lambie col. 1, lines 61-63, in order to provide additional grounding pathways to provide extra EMI shielding.
	In reference to claim  3, Hayasaka wherein the shielding shell includes a plurality of the screw portions (pertaining to 33b fig. 2), and each of the screw portions is provided at an end of a supporting piece (33a; fig. 2) extending in a lateral direction from the shell cylinder.
In reference to claim  4, Hayasaka substantially teaches the invention as claimed.
	However Hayasaka does not teach wherein the spring pieces are placed at the end of the shell cylinder in such a manner as to be symmetric about a central axis of the shell cylinder in the longitudinal direction.
	Lambie teaches of using spring pieces (108).  Further in regards to the spring pieces are placed at the end of the shell cylinder in such a manner as to be symmetric about a central axis of the shell cylinder in the longitudinal direction, this is seen as an obvious modification in order to adequately space the spring pieces about the central axis of the shell cylinder.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Lambie, as taught by Lambie col. 1, lines 61-63, in order to provide additional grounding pathways to provide extra EMI shielding.
	In reference to claim  5, Hayasaka teaches the screw portions are placed on the shell cylinder in such a manner as to be symmetric about a central axis of the shell cylinder in the longitudinal direction [(see fig. 2), further [0042], lines 1-4 state that there are four extension sections 33b].
	In reference to claim  6, Hayasaka teaches the mounting portion (50) has a cylindrical shape, and includes a through-hole for allowing a fastening member to pass therethrough ( see [0056], lines 3-4 which convey that ‘50’ is going to receive a bolt), and the contact surface of the mounting portion has a ring shape ([0055] mentions that ‘50’ is formed by drawing the fastening section 33.  ‘50’ fits inside bolt hole B; fig. 3, 4 and receives a bolt.  Therefore ‘50’ is seen to be ring shaped).
	In reference to claim  8, Hayasaka teaches a connector (shown in figure 3) to be installed on a casing (C; fig. 3) of a device, comprising: a shielding shell (30; fig. 1); and a housing (10; fig. 3) including the shielding shell therein, wherein the shielding shell includes a shell cylinder (shape of 30), and a screw portion (33b; fig. 3), the screw portion includes a mounting portion (50; fig. 4) to be mounted on the casing, and the mounting portion is configured to contact the casing via a contact surface (surface of 50.  See [0056], lines 1-7) facing the casing (i.e. the contact surface of 50 abuts the casing.  See fig 4) upon the connector being installed on the casing by means of the mounting portion.  
	However Hayasaka does not teach a spring piece, the spring piece includes a contact point to contact the casing, at an end thereof, the spring piece is configured to maintain the contact between the contact point and the casing due to elasticity of the spring.
Lambie teaches of a spring piece (108; fig. 1A), wherein the spring piece includes a contact point (surface of 108) to contact the casing (see fig. 108; fig. 4A), at an end thereof, the spring piece is configured to maintain the contact between the contact point and the casing due to elasticity of the spring.  Using the teaching Lambie to modify Hayasaka to arrive at the result of claim 1 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Lambie, as taught by Lambie col. 1, lines 61-63, in order to provide additional grounding pathways to provide extra EMI shielding.
In reference to claim 9, Hayasaka substantially teaches the invention as claimed.
	However Hayasaka does not teach wherein the shielding shell includes a plurality of the spring pieces, and each of the spring pieces extends in a longitudinal direction from an end of the shell cylinder.
	Lambie teaches the shielding shell (104) includes a plurality of the spring pieces (108).   Using the teachings of Lambie to modify Hayasaka to arrive at the results of claim 2 is seen as an obvious modification.  Further in regards to each of the spring pieces extends in a longitudinal direction from an end of the shell cylinder, this is seen as an obvious modification in order to adequately space the plurality of spring pieces on the shield body to achieve extra grounding paths between the shielding shell and the casing.

In reference to claim 10, Hayasaka teaches wherein the shielding shell includes a plurality of the screw portions (pertaining to 33b; fig. 2), and each of the screw portions is provided at an end of a supporting piece (33a; fig. 2) extending in a lateral direction from the shell cylinder.
In reference to claim  11, Hayasaka substantially teaches the invention as claimed.
However Hayasaka does not teach wherein the spring pieces are placed at the end of the shell cylinder in such a manner as to be symmetric about a central axis of the shell cylinder in the longitudinal direction.
Lambie teaches of using spring pieces (108).  Further in regards to the spring pieces are placed at the end of the shell cylinder in such a manner as to be symmetric about a central axis of the shell cylinder in the longitudinal direction, this is seen as an obvious modification in order to adequately space the spring pieces about the central axis of the shell cylinder.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Lambie, as taught by Lambie col. 1, lines 61-63, in order to provide additional grounding pathways to provide extra EMI shielding.
In reference to claim 12, Hayasaka teaches the screw portions are placed on the shell cylinder in such a manner as to be symmetric about a central axis of the shell cylinder in the longitudinal direction [(see fig. 2), further [0042], lines 1-4 state that there are four extension sections 33b].
In reference to claim  13, Hayasaka teaches wherein the mounting portion (50) has a cylindrical shape, and includes a through-hole for allowing a fastening member to pass therethrough ( see [0056], lines 3-4 which convey that ‘50’ is going to receive a bolt), and the contact surface of the mounting ([0055] mentions that ‘50’ is formed by drawing the fastening section 33.  ‘50’ fits inside bolt hole B; fig. 3, 4 and receives a bolt.  Therefore ‘50’ is seen to be ring shaped).


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayasaka et al. US 20190067877 A1 and Lambie et al. US 7704098 B2 as applied to claim 6 above, further in view of Usami et al. US 8143979 B2.
	In reference to claim  7, Hayasaka substantially teaches the invention as claimed.
	However Hayasaka does not teach wherein the contact surface of the mounting portion includes a projection protruding from the contact surface.
	Usami and Hayasaka ([0054], lines 6-8) both similarly teach of fitting two structures together.   It is known to forming a projection from a contact surface.  Usami teaches of a contact surface (surface of 29; fig. 4) including a projection (29a; fig 4) protruding from the contact surface.  Using the teachings of Usami to modify Hayasaka to arrive at the results of claim 7 is seen as an obvious modification.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Usami, col. 6, lines 24-30, to modify Hayasaka as an alternative structure to surely fix two components together.
In reference to claim  14,  Hayasaka substantially teaches the invention as claimed.
However Hayasaka does not teach wherein the contact surface of the mounting portion includes a projection protruding from the contact surface.
	Usami and Hayasaka ([0054], lines 6-8) both similarly teach of fitting two structures together.   It is known to forming a projection from a contact surface.  Usami teaches of a contact surface (surface of 29; fig. 4) including a projection (29a; fig 4) protruding from the contact surface.  Using the teachings of Usami to modify Hayasaka to arrive at the results of claim 7 is seen as an obvious modification.
.


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        08/14/2021